DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment dated 09/08/2022, none of the claims were amended.
Claim(s) 1-8 are pending.
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
Applicants agree that “whether the relay is placed between Maehara’s power source 1 and the power supply 18 or between the power supply 18 and the transformer 10 and 12, it will still have behaved similarly and achieve the same benefit disclosed in Kawase.” Applicants argue that one of ordinary skill in the art would not have appreciated that there is a difference in performance between the two possible positions for the relay.
	The Office’s position is that it would have been obvious to try either position since there are a finite number of identifiable and predictable solutions with a reasonable expectation of success (MPEP 2143.I.E)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10993293 in view of Maehara (US 4707674) and Kawase (US 4415887). 
Regarding claim 1, US 10993293 discloses all the limitations of the instant case’s claim 1, where US 10993293’s first converter and first energy reserve correspond with the instant case’s second converter and second energy reserve;
US 10993293 does not disclose a first converter for converting a power input to a power output; a first energy reserve electrically coupled to the first converter for receiving the power output; and said second converter electrically coupled to the first energy reserve,
a detection circuit configured to detect an input voltage, and wherein the time necessary to discharge the second energy reserve is free of influence from the first energy reserve.
Maehara discloses a microwave wherein a first converter (diode bridge 2, Fig. 15) for converting a power input (power source 1, Fig. 15) to a power output (diode bridge rectifies the power source 1 and forms a fullwave rectified DC power supply, Col 1 lines 64-70); 
a first energy reserve electrically coupled to the first converter for receiving the power output (capacitor 4 is coupled to the diode bridge 2, Fig. 15); 
said second converter (third winding 12 of the transformer is coupled to the capacitor 4) electrically coupled to the first energy reserve.
Kawase discloses a microwave oven wherein a detection circuit (control circuit block 34) configured to detect an voltage input (diode current signal MGF1 and MGF2, Col 3 lines 15-25; one of ordinary skill in the art would be able to choose to measure either a current or voltage input, see Cho, controller 415, par. 009) and 
disable the second converter based on the door being in the open state (interlock 20, 24, 22, and 44 are associated with the door being opened/closed, Col 3 lines 25-28, where when the door opens the transformers to the magnetron are disabled, abstract), 
wherein disabling the second converter triggers the second energy reserve to discharge (opening the door causes the relay 32 to switch off which will cause the capacitor 52 to discharge).
Additionally, Kawase discloses a circuit that have the interlocks downstream of the transformer 36 which has the same function of producing power from a power source as Maehara’s DC power supply 18. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified US 10993293 to incorporate the teachings of Maehara and Kawase. Doing so would have the benefit of improving the reliability of the apparatus (Col 3 lines 57-63, Maehara), reducing costs (Col 3 lines 57-63, Maehara), and interrupting the microwave operation when the door is opened (abstract, Kawase) which will prevent microwave leakage.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 4704674) in view of Kawase (US 4415887 A).
Regarding claim 1, Maehara discloses a microwave oven (high frequency heater with a magnetron, Col 1 lines 5-10) comprising: 
a microwave generator for generating microwaves (magnetron 17, Fig. 15); and 
a generator power supply unit (power supply E, Fig. 15) comprising the following components ordered from upstream to downstream: 
a first converter (diode bridge 2, Fig. 15) for converting a power input (power source 1, Fig. 15) to a power output (diode bridge rectifies the power source 1 and forms a fullwave rectified DC power supply, Col 1 lines 64-70); 
a first energy reserve electrically coupled to the first converter for receiving the power output (capacitor 4 is coupled to the diode bridge 2, Fig. 15); 
a second converter (third winding 12 of the transformer is coupled to the capacitor 4) electrically coupled to the first energy reserve for converting the power output to a low voltage power output (high-frequency low voltage are generated across the third winding 12, Col 2 lines 10-15); and 
a second energy reserve (capacitor 20 is coupled to the third winding 12, Fig. 15) electrically coupled to the second converter for receiving the low voltage power output and supplying the low voltage power output to the microwave generator (low voltage from the third winding 12 is fed to the magnetron, Fig. 15).
Maehara does not disclose a door movable between an open state and a closed state, said detection circuit configured to detect an input voltage and disable the second converter when the input voltage is less than a threshold voltage as a result of the door being in the open state, wherein disabling the second converter triggers the second energy reserve to discharge, and wherein the time necessary to discharge the second energy reserve is free of influence from the first energy reserve.
Kawase discloses a microwave oven wherein a door (door, abstract) movable between an open state (door is opened, abstract) and a closed state (door is closed, Fig. 1; additionally, it is noted that an opened and closed state for a door is an inherent feature), 
a detection circuit (control circuit block 34) configured to detect an input voltage and disable the second converter when the input voltage (door switch 44, HIGH and LOW signal, Fig. 3; where the switch goes from HIGH to LOW when it is opened) is less than a threshold voltage the door being in the open state (door switch 44 is associated with the door being opened/closed, Col 3 lines 25-28, where, when the door is closed the switch outputs the signal HIGH and when it is opened the signal drops to LOW, Fig. 3 and 4; this HIGH/LOW signal passes through an AND gate 80 in the logic circuit, Fig. 5. One of ordinary skill in the art would understand that logic gates use voltage for HIGH and LOW signals and therefore it is understood that the signal from the switch can be a voltage signal), 
wherein disabling the second converter triggers the second energy reserve to discharge (opening the door causes the relay 32 to switch off which will cause the capacitor 52 to discharge)
wherein the time necessary to discharge the second energy reserve is free of influence from the first energy reserve (relay 32 of Kawase is downstream from the DC power supply 18 of Maehara, so when the relay 32 switches off the discharge of capacitor 4 does not affect the capacitor downstream past the relay 32).
Additionally, Kawase discloses a circuit that have the interlocks downstream of the transformer 36 which has the same function of producing power from a power source as Maehara’s DC power supply 18. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maehara to incorporate the teachings of Kawase. Doing so would have the benefit of interrupting the microwave operation when the door is opened (abstract, Kawase) which will prevent microwave leakage.

    PNG
    media_image1.png
    312
    498
    media_image1.png
    Greyscale

Regarding claim 6, Maehara in view of Kawase discloses the microwave oven as claimed in claim 1, wherein the power input comprises an AC power input (power supply is fed AC power, claim 1), the power output comprises a DC power input (DC power supply 18 converts power input into fullwave rectified DC power, Col 1 lines 64-70), the low voltage power output comprises a low voltage DC power output (high-frequency low voltage are generated across the third winding 12, Col 2 lines 10-15), and the input voltage comprises a rectified peak AC input voltage (MGF1 and MGF2 are rectified AC current, Fig. 2, Kawase, where the rectified AC current would correspond with a rectified AC voltage).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehara in view of Kawase as applied to claim 1, and further in view of Ishimura (US 4461940 A). 
Regarding claim 2, Maehara in view of Kawase does not disclose the microwave oven as claimed in claim 1, further comprising an interruption circuit for electrically decoupling the generator power supply unit from a power source configured to supply the power input, and wherein the interruption circuit electrically decouples the generator power supply unit from the power source if the door is in the open state.
Ishimura discloses a microwave with multiple switches for disconnecting power from the magnetron, further comprising an interruption circuit (control circuit which actuates a door switch 26, Fig. 2, abstract) for electrically decoupling the generator power supply unit from a power source (door switch 26 disconnects power from the power source when opened, Fig. 2) configured to supply the power input, and wherein the interruption circuit electrically decouples the generator power supply unit from the power source if the door is in the open state (door switch 26 disconnects power from the power source when opened, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maehara in view of Kawase to incorporate the teachings of Ishimura. Doing so would have the benefit of having multiple fail-safe switches responsive to the opening and closing of the door in case of failure of the control circuit (abstract, Ishimura).
Claim 3-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehara in view of Kawase, and further in view of Kainuma (US 20140125293 A1). 
Regarding claim 3, Maehara in view of Kawase discloses the microwave oven as claimed in claims 1, wherein the detection circuit comprises a comparator (NAND gate 72, Fig. 5) for comparing the detected input voltage (MGF signals are inputted into the NAND gate). 
Maehara in view of Kawase does not disclose a threshold voltage that is proportional to the detected input voltage.
Kainuma discloses a discharging circuit for the purpose of quickly discharging capacitors (C1 and C2, Fig. 1, par. 3 and 50) connected to a load device (electric motor 7, Fig. 1) wherein a threshold voltage (second threshold voltage) that is proportional to the detected input voltage (output voltage V0, Fig. 1; when the detected output voltage drops below a second threshold voltage the discharge circuit activates the switch 9, par. 23; where it is inherent that the second threshold is proportional to the output voltage V0 by a factor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maehara in view of Kawase to incorporate the teachings of Kainuma and have a threshold voltage less than the detected input voltage. This would allow the circuit to detect when the power supply is cut off (par. 23, Kainuma). One of ordinary skill in the art would appreciate that the threshold voltage should be proportional to the input voltage when using a comparator. Comparators take the difference between two voltages and identifies if the difference is a HIGH signal or a LOW signal. These comparators have a defined resolution which requires a certain level of voltage change to correctly detect a HIGH or LOW signal. Thus, one of ordinary skill in the art would understand that the threshold voltage should be proportional to the input voltage such that the comparator can correctly identify when the power is cut off.
Regarding claim 4, Maehara in view of Kawase, and Kainuma discloses the microwave oven as claimed in claim 3, wherein the detection circuit transmits a switch-off signal (switch 9) for disabling the second converter if the detected input voltage is less than the threshold voltage (switch 9 is activated to discharge the capacitors C1 and C2 when the output voltage V0 drops below a second threshold voltage, par. 23 and 29-30, Kainuma).
Regarding claim 5, Maehara in view of Kawase, and Kainuma discloses the microwave oven as claimed in claim 4, wherein the threshold voltage is maintained at a value greater than zero (predetermined threshold voltage, par. 23; where one of ordinary skill in the art would be able to set the predetermined threshold voltage to be a value greater than zero).
Regarding claim 7, Maehara in view of Kawase does not disclose the microwave oven as claimed in claim 1, wherein the input voltage is detected upstream of the first converter.
Kainuma discloses a discharging circuit for the purpose of quickly discharging capacitors (C1 and C2, Fig. 1, par. 3 and 50) connected to a load device (electric motor 7, Fig. 1) wherein wherein the input voltage is detected upstream of the first converter (rectifier 3 output goes to the discharge control circuit 12, Fig. 1, par. 22)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maehara in view of Kawase to incorporate the teachings of Kainuma. Doing so would have the benefit of reducing the discharge time to prevent shock when the power is turned off (par. 3 and 50, Kainuma).
Regarding claim 8, Maehara in view of Kawase does not disclose the microwave oven as claimed in claim 1, wherein the detection circuit bypasses components of the generator power supply unit located upstream from the second converter such that the first energy reserve remains charged while the discharging of the second energy reserve is underway. 
Kainuma discloses a discharging circuit for the purpose of quickly discharging capacitors (C1 and C2, Fig. 1, par. 3 and 50) connected to a load device (electric motor 7, Fig. 1) wherein the detection circuit bypasses components of the generator power supply unit located upstream from the second converter (detection circuit receives rectifier 3 output which is upstream from inverter 6, where the broadest reasonable interpretation of converter also includes inverters, par. 22, Fig. 1) such that the first energy reserve (one of ordinary skill in the art would know that a DC-DC converter can have an energy reserve within it; based on the examiner’s understanding of the circuit diagram Fig. 1, the DC-DC converter is not affected by the discharge switch 9 and therefore the energy reserve within the converter will remain charged) remains charged while the discharging of the second energy reserve is underway (discharge control circuit activates switch 9 to discharge capacitor C1 and C2, par. 29-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maehara in view of Kawase to incorporate the teachings of Kainuma. Doing so would have the benefit of reducing the discharge time to prevent shock when the power is turned off (par. 3 and 50, Kainuma).
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 4704674) in view of Kainuma (US 20140125293 A1) and Takano (US 4888461 A). 
Regarding claim 1, Maehara discloses a microwave oven (high frequency heater with a magnetron, Col 1 lines 5-10) comprising: 
a microwave generator for generating microwaves (magnetron 17, Fig. 15); and 
a generator power supply unit (power supply E, Fig. 15) comprising the following components ordered from upstream to downstream: 
a first converter (diode bridge 2, Fig. 15) for converting a power input (power source 1, Fig. 15) to a power output (diode bridge rectifies the power source 1 and forms a fullwave rectified DC power supply, Col 1 lines 64-70); 
a first energy reserve electrically coupled to the first converter for receiving the power output (capacitor 4 is coupled to the diode bridge 2, Fig. 15); 
a second converter (third winding 12 of the transformer is coupled to the capacitor 4) electrically coupled to the first energy reserve for converting the power output to a low voltage power output (high-frequency low voltage are generated across the third winding 12, Col 2 lines 10-15); and 
a second energy reserve (capacitor 20 is coupled to the third winding 12, Fig. 15) electrically coupled to the second converter for receiving the low voltage power output and supplying the low voltage power output to the microwave generator (low voltage from the third winding 12 is fed to the magnetron, Fig. 15).
Maehara does not disclose, a door movable between an open and closed state; a detection circuit configured to detect an input voltage and disable the second converter when the input voltage is less than a threshold voltage as a result of the door being in the open state, wherein disabling the second converter triggers the second energy reserve to discharge, and wherein the time necessary to discharge the second energy reserve is free of influence from the first energy reserve.
Kainuma discloses a discharging circuit for the purpose of quickly discharging capacitors (C1 and C2, Fig. 1, par. 3 and 50) connected to a load device (electric motor 7, Fig. 1) wherein 
detection circuit configured to detect an input voltage (output voltage V0, Fig. 1; when the detected output voltage drops below a second threshold voltage the discharge circuit activates the switch 9, par. 23; where it is inherent that the second threshold is proportional to the output voltage V0 by a factor) and disable the second converter when the input voltage is less than a threshold voltage as a result of a load powering off (when the detected output voltage drops below a second threshold voltage the discharge circuit activates the switch 9, par. 23) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maehara to incorporate the teachings of Kainuma. This would allow the circuit to detect when the power supply is cut off (par. 23, Kainuma).
Maehara in view of Kainuma does not disclose wherein disabling the second converter triggers the second energy reserve to discharge, and wherein the time necessary to discharge the second energy reserve is free of influence from the first energy reserve.
Kainuma discloses a circuit where the discharge control circuit receives a signal from the power source and has a switch that is between a rectifier (3) and upstream of the circuit’s main capacitor for smoothing signal (C1 and C2, Fig. 1).
Based on Maehara’s circuit diagram, one of ordinary skill in the art would be motivated to insert the switch upstream of Maehara’s capacitor 4 which is for smoothing the signal from the rectifier 2 or capacitors 21 and 22 which acts as a filter capacitor for the magnetron, where it is understood by the examiner that filter capacitors also smooth out any ripples in a voltage signal. 
One of ordinary skill in the art would be motivated to choose to insert the switch upstream of capacitors 21 and 22 since Kainuma discloses the desire to quickly discharge the capacitors (par. 32 and 44). Inserting the switch upstream of capacitor 4 would increase the time to discharge since capacitor 4 and 5 must first discharge before capacitors 21 and 22 discharge.
This combination would result in wherein disabling the second converter triggers the second energy reserve to discharge, and wherein the time necessary to discharge the second energy reserve is free of influence from the first energy reserve.
Maehara in view of Kainuma does not disclose a door movable between an open and closed state; and said input voltage as a result of the door being in the open state.
Takano discloses a microwave with a door which opens and closes and a door switch (2) connected to the power source (1) which would generate a input signal due to the door opening (Col 4 lines 1-5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maehara in view of Kainuma to incorporate the teachings of Takano. Doing so would have the benefit of detecting when the door is open or closed so that Kainuma’s discharge circuit can quickly discharge the capacitors in Maehara’s microwave.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIMPSON A CHEN/               Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761